Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10369966 B1 to Higgins et al. (hereinafter, Higgins).
Regarding claim 1, Higgins discloses: A vehicle control system comprising: a vehicle platform including a first computer configured to perform traveling control of a vehicle and an autonomous driving platform including a second computer configured to perform autonomous driving control of the vehicle, wherein: the second computer generates first control instruction information with respect to the vehicle platform; the first computer performs the traveling control of the vehicle based on the first control instruction information {Higgins, col. 10, lines 16-36: the vehicle control system 348 [vehicle platform] determines to control an aspect of the vehicle 100. Controlling an aspect of the vehicle 100 may include sending commands to one or more computing devices 368 associated with the vehicle, and/or controlling a driving operation of the vehicle [traveling control]. the vehicle control system 348 may correspond to one or more computing systems [second computer, autonomous driving platform] that control driving operations of the vehicle 100 [autonomous driving control] in accordance with the Levels of driving autonomy. The vehicle control system 348 may operate a speed of the vehicle 100 by controlling an output signal [first control instruction information] to the accelerator and/or braking system of the vehicle [traveling control]};
the vehicle control system further includes a vehicle control interface configured to receive the first control instruction information from the autonomous driving platform and configured to transmit the first control instruction information to the vehicle platform; and the vehicle control interface includes a controller configured to prohibit the second computer from performing the autonomous driving control of the vehicle in a case where predetermined authentication information indicating that the autonomous driving platform is genuine is not received from the autonomous driving platform {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62: Based on a result of the authentication process, the access control module 910 [vehicle control interface] of the security system 905 can determine [controller] whether to grant access to the vehicle according to an access level for the detected access device or the request to access the vehicle [to prohibit the second computer from 
Regarding claim 2, which depends from claim 1, Higgins further discloses: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform in a case where the predetermined authentication information indicating that the autonomous driving platform is genuine is not received from the autonomous driving platform {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}.
Regarding claim 8, which depends from claim 2, Higgins further discloses: wherein the first computer performs the traveling control of the vehicle based on second control instruction information for control of the vehicle platform that is generated based on an operation performed by an occupant of the vehicle. {col. 2, line 63 – col. 3, line 22: the various levels of vehicle control and/or operation [the first computer performs the traveling control] can be described as corresponding to a level of autonomy associated with a vehicle 100 for vehicle driving operations. For instance, at Level 0, or fully-manual driving operations, a driver 
Regarding claim 9,  Higgins discloses: a vehicle control interface configured to connect a vehicle platform and an autonomous driving platform, the vehicle platform including a first computer configured to perform traveling control of a vehicle and the autonomous driving platform including a second computer configured to perform autonomous driving control of the vehicle, wherein: the second computer generates first control instruction information with respect to the vehicle platform; the first computer performs the traveling control of the vehicle based on the first control instruction information; the vehicle control interface is an interface configured to receive the first control instruction information from the autonomous driving platform and configured to transmit the first control instruction information to the vehicle platform; and the vehicle control interface includes a controller configured to prohibit the first control instruction information from being transmitted to the vehicle platform in a case where predetermined authentication information indicating that the autonomous driving platform is genuine is not received from the autonomous driving platform {Higgins, col. 10, lines 16-36, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins in view of US20190061688A1 to Watanabe.
	Regarding claim 3, which depends from claim 2, Higgins does not explicitly teach: wherein the controller receives authentication information from the autonomous driving platform each time a predetermined period of time elapses. Watanabe remedies this and teaches in paragraph [0015]: In the autonomous driving vehicle, after the completion of the first authentication processing, in a case where the second authentication processing is not completed even when a second predetermined time longer than the first predetermined time 
	Higgins discloses: the controller prohibits the first control instruction information from being transmitted to the vehicle platform in a case where a determination is made that the authentication information is not the predetermined authentication information {Higgins, figs. 3a and 9, col. 26, lines 4-14, col. 25, lines 58-62}. It is noted that identification of predetermined authentication information is implied by the authentication process. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time for authentication feature of Watanabe so that the controller receives authentication information from the autonomous driving platform each time a predetermined period of time elapses, and to incorporate the modified feature with the described invention of Higgins in order to periodically check whether the authentication is valid. 
Regarding claim 4, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform in a case where the predetermined authentication information is not received from the autonomous driving platform while the vehicle is not moving or when the vehicle starts to move.  Watanabe remedies this and teaches in paragraph [0103]: where the second authentication processing is completed, the control device 100 permits the start of the autonomous driving vehicle 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control permitting feature of Watanabe to be 
Regarding claim 5, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform in a case where the predetermined authentication information is not received from the autonomous driving platform when the vehicle control system is activated. Watanabe remedies this and teaches in paragraph [0103]: where the second authentication processing is completed, the control device 100 permits the start of the autonomous driving vehicle 30 [if not authenticated, control instruction is not transmitted and thus the vehicle cannot start even though the vehicle control system is activated]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control permitting feature of Watanabe with the described invention of Higgins in order to block unauthorized travelling of a vehicle.
Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins.
Regarding claim 6, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform in a case where the predetermined authentication information is not received from the autonomous driving platform when the autonomous driving platform is changed.  Higgins teaches modular structure, specifically the access control module 910 and the authentication module 920, which constitute the autonomous driving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control system, which has the access control module and the authentication module, of Higgins so that authentication is performed when the modules are changed and incorporate the modified feature with the described invention of Higgins in order to check identity of changed modules.
Regarding claim 7, which depends from claim 2, Higgins does not explicitly teach: wherein the controller prohibits the first control instruction information from being transmitted to the vehicle platform in a case where there is no predetermined authentication information added to the first control instruction information that the vehicle control interface receives from the autonomous driving platform. Higgins teaches configuring frames or packets for communicating {Higgins, col. 10, lines 4-14: the subsystem 350 can transmit and receive signals, respectively, to and from other devices, subsystems and/or other destinations using links/busses, the MAC circuitry 522 may be arranged to configure frames or packets for communicating}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packets of Higgins to add predetermined authentication information to the first control instruction information, and incorporate the modified feature with the described invention of Higgins in order to facilitate authentication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20200149909-A1, US-20200209852-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661